DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 05/13/2019. Claims 1-10 are pending and examined below. 

Claim Objections
Claim 10 is objected to because of the following informalities: 
“…wherein the wrist cuff has closed loop shape being continuously connected” should be changed to “…wherein the wrist cuff has a closed loop shape being continuously connected”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites the limitation “wherein the blood pressure measurement sensor is provided at the air bag”. However, it is unclear as to what is meant by “at the air bag”. As such the claim is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4896676 A (hereinafter referred to as “Sasaki”). 
Regarding claim 1, Sasaki, a wrist mount blood pressure monitor, teaches a wrist blood pressure monitor wearable on a wrist (abstract; Figures 1-2), comprising:
a wrist cuff comprising a wrist strap to be worn on the wrist (as shown in Figures 1-2); and
a blood pressure measurement sensor provided on the wrist cuff (14;  column 2, line 51 to column 3, line 65; Figures 1-3),
wherein the wrist strap comprises:
a strap frame arranged around the ulna in a circumferential direction of the wrist and is bent in a predetermined shape to cross a portion of the wrist through which the ulnar artery 
a connection strap provided on the strap frame and connecting one end and the other end of the strap frame (left side 7 that is physically connected to 7C via 7A; column 2, line 51 to column 3, line 65; Figures 1-2).
 Regarding claim 2, Sasaki teaches wherein the wrist cuff further comprises an air bag provided on the wrist strap to press a portion of the wrist through which the radial artery passes (9B; column 3, lines 66 to column 4, lines 30; Figures 1-3).
Regarding claim 3, Sasaki teaches wherein a valve is connected to the air bag so as to enable air supply (9A; column 3, lines 66 to column 4, lines 30; Figures 1-3).
Regarding claim 5, Sasaki teaches wherein the blood pressure measurement sensor is provided at the air bag (as shown in Figures 1-2).
Regarding claim 6, Sasaki teaches wherein the air bag is provided on the connection strap so as to press the portion of the wrist through which the radial artery passes (column 3, lines 66 to column 4, lines 30; Figures 1-3).
Regarding claim 7, Sasaki teaches wherein the connection strap extends from one end of the strap frame and is detachably connected to the other end of the strap frame (column 2, line 51 to column 3, line 65; Figures 1-3).
Regarding claim 8, Sasaki teaches wherein the connection strap comprises:
a main strap provided with an air bag to press the wrist, and extending from one end of the strap frame (left side 7; column 2, line 51 to column 3, line 65; Figures 1-2); and
an assistant strap extending from the main strap and detachably connected to the other end of the strap frame (7C; column 2, line 51 to column 3, line 65; Figures 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki as applied to claim 3 above, and further in view of US 20190090761 A1 (hereinafter referred to as “Sawanoi”).
Regarding claim 4, Sasaki teaches a valve, but does not explicitly teach a check valve system.
However, Sawanoi, a blood pressure devices, teaches wherein the valve is a check valve configured to be opened due to a pressure difference between an air pressure inside the air bag and atmospheric pressure outside the air bag, so as to implement self-air supply of the air bag (paragraph [0075]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sasaki, to have a check valve, as taught by Sawanoi, because doing so prevents back flow of air (paragraph [0075]; as taught by Sawanoi).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki as applied to claim 1 above, and further in view of US 20160255944 A1 (hereinafter referred to as “Baranski”).
Regarding claim 9, Sasaki teaches wherein the strap frame comprises:

However, Baranksi, a wrist worn physiological sensor, teaches a moveable portion on a strap frame, so as to adjust a height depending on a wrist thickness (portion of the strap is extendable (moveable); paragraphs [0248]-[0250]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sasaki, to have a moveable portion, as taught by Baranksi, because doing so allows the user to extend the strap in order to adjust for users with larger sized wrists.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki as applied to claim 1 above, and further in view of US 20040010198 A1 (hereinafter referred to as “Yamakoshi”).
Regarding claim 10, Sasaki does not explicitly teach wherein the wrist cuff has closed loop shape being continuously connected.
However, Yamakoshi, a cuff of wrist mount blood pressure monitor, teaches wherein the wrist cuff has close loop shape being continuously connected (as shown in Figures 3A-B). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sasaki, to have a close loop shape, as taught by Yamakoshi, since it would be the simple substitution of one known element (the cuff of Sasaki) with another (the cuff of Yamakoshi) in order to achieve a predictable result namely a cuff structure that can be effectively connected to a user’s wrist.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791